Order entered June 12, 2013




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-13-00731-CV

                             IN RE CHRIS WANKEN, Appellant

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00937-2013

                                             ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator pay the costs of this original proceeding. We also DENY

relator’s June 11, 2013 emergency motion for relief and stay of issuance of any orders in the

416th District Court of Collin County.


                                                        /s/   MOLLY FRANCIS
                                                              JUSTICE